 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
     KEVIN MASAO KOZAI,                            )    Case No. CV 19-04725-JEM
12                                                 )
                                Plaintiff,         )
13                                                 )    MEMORANDUM OPINION AND ORDER
                  v.                               )    AFFIRMING DECISION OF THE
14                                                 )    COMMISSIONER OF SOCIAL SECURITY
   ANDREW M. SAUL,                                 )
15 Commissioner of Social Security,                )
                                                   )
16                              Defendant.         )
                                                   )
17

18                                           PROCEEDINGS
19         On May 30, 2019, Kevin Masao Kozai (“Plaintiff” or “Claimant”) filed a complaint seeking
20 review of the decision by the Commissioner of Social Security (“Commissioner”) denying

21 Plaintiff’s application for Social Security Disability Insurance benefits. (Dkt. 1.) The

22 Commissioner filed an Answer on September 16, 2019. (Dkt. 12.) On November 27, 2019, the

23 parties filed a Joint Stipulation (“JS”). (Dkt. 14.) The matter is now ready for decision.

24         Pursuant to 28 U.S.C. § 636(c), both parties consented to proceed bef ore this
25 Magistrate Judge. After reviewing the pleadings, transcripts, and administrative record (“AR”),

26 the Court concludes that the Commissioner’s decision must be affirmed and this case

27 dismissed with prejudice.

28
 1                                           BACKGROUND

 2         Plaintiff is a 63 year-old male who applied for Social Security Disability Insurance

 3 benefits on May 28, 2015, alleging disability beginning September 15, 2014. (AR 31.) The ALJ

 4 determined that Plaintiff has not engaged in substantial gainful activity since September 15,

 5 2014, the alleged onset date. (AR 33.)

 6         Plaintiff’s claim was denied initially on November 9, 2015, and on reconsideration on

 7 May 27, 2016. (AR 31.) Plaintiff filed a timely request for hearing, which was held before

 8 Administrative Law Judge (“ALJ”) Diana J. Coburn on December 7, 2017, in Pasadena,

 9 California. (AR 31.) Plaintiff appeared and testified at the hearing and was represented by

10 counsel. (AR 31.) Vocational expert (“VE”) Marian R. Marracco also appeared and testified at

11 the hearing. (AR 31.)

12         The ALJ issued an unfavorable decision on April 26, 2018. (AR 31-41.) The Appeals

13 Council denied review on March 27, 2019. (AR 1-3.)

14                                         DISPUTED ISSUES

15         As reflected in the Joint Stipulation, Plaintiff raises the following disputed issues as

16 grounds for reversal and remand:

17         1.     Whether the ALJ properly considered the opinions of Dr. Richman.

18         2.     Whether the ALJ properly considered Kozai’s testimony.

19         3.     Whether the ALJ properly classified Kozai’s work as a data entry clerk.

20         4.     Whether the ALJ properly considered work as a data entry clerk as past relevant

21                work.

22                                      STANDARD OF REVIEW

23         Under 42 U.S.C. § 405(g), this Court reviews the ALJ’s decision to determine whether

24 the ALJ’s findings are supported by substantial evidence and free of legal error. Smolen v.

25 Chater, 80 F.3d 1273 , 1279 (9th Cir. 1996); see also DeLorm e v. Sullivan, 924 F.2d 841, 846

26 (9th Cir. 1991) (ALJ’s disability determination must be supported by substantial evidence and

27 based on the proper legal standards).

28

                                                      2
 1         Substantial evidence means “‘more than a mere scintilla,’ but less than a

 2 preponderance.” Saelee v. Chater, 94 F.3d 520, 521-22 (9th Cir. 1996) (quoting Richardson v.

 3 Perales, 402 U.S. 389, 401 (1971)). Substantial evidence is “such relevant evidence as a

 4 reasonable mind might accept as adequate to support a conclusion.” Richardson, 402 U.S. at

 5 401 (internal quotation marks and citation omitted).

 6         This Court must review the record as a whole and consider adverse as well as

 7 supporting evidence. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). W here

 8 evidence is susceptible to more than one rational interpretation, the ALJ’s decision m ust be

 9 upheld. Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

10 “However, a reviewing court must consider the entire record as a whole and may not affirm

11 simply by isolating a ‘specific quantum of supporting evidence.’” Robbins, 466 F.3d at 882

12 (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)); see also Orn v . Astrue, 495

13 F.3d 625, 630 (9th Cir. 2007).

14                                  THE SEQUENTIAL EVALUATION

15         The Social Security Act defines disability as the “inability to engage in any substantial

16 gainful activity by reason of any medically determinable physical or mental impairment which

17 can be expected to result in death or . . . can be expected to last for a continuous period of not

18 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Commissioner has

19 established a five-step sequential process to determine whether a claimant is disabled. 20

20 C.F.R. §§ 404.1520, 416.920.

21         The first step is to determine whether the claimant is presently engaging in substantial

22 gainful activity. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). If the claimant is engaging

23 in substantial gainful activity, disability benefits will be denied. Bowen v. Yuckert, 482 U.S. 137,

24 140 (1987). Second, the ALJ must determine whether the claimant has a severe impairment or

25 combination of impairments. Parra, 481 F.3d at 746. An impairment is not severe if it does not

26 significantly limit the claimant’s ability to work. Smolen, 80 F.3d at 1290. Third, the ALJ must

27 determine whether the impairment is listed, or equivalent to an impairment listed, in 20 C.F.R.

28 Pt. 404, Subpt. P, Appendix I of the regulations. Parra, 481 F.3d at 746. If the impairment

                                                     3
 1 meets or equals one of the listed impairments, the claimant is presumptively disabled. Bowen,

 2 482 U.S. at 141. Fourth, the ALJ must determine whether the impairment prevents the

 3 claimant from doing past relevant work. Pinto v. Massanari, 249 F.3d 840, 844-45 (9th Cir.

 4 2001). Before making the step four determination, the ALJ first must determine the claimant’s

 5 residual functional capacity (“RFC”). 20 C.F.R. § 416.920(e). The RFC is “the most [one] can

 6 still do despite [his or her] limitations” and represents an assessment “based on all the relevant

 7 evidence.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). T he RFC must consider all of the

 8 claimant’s impairments, including those that are not severe. 20 C.F.R. §§ 416.920(e),

 9 416.945(a)(2); Social Security Ruling (“SSR”) 96-8p.

10         If the claimant cannot perform his or her past relevant work or has no past relevant work,

11 the ALJ proceeds to the fifth step and must determine whether the impairment prevents the

12 claimant from performing any other substantial gainful activity. Moore v. Apfel, 216 F.3d 864,

13 869 (9th Cir. 2000). The claimant bears the burden of proving steps one through four,

14 consistent with the general rule that at all times the burden is on the claimant to establish his or

15 her entitlement to benefits. Parra, 481 F.3d at 746. Once this prima facie case is established

16 by the claimant, the burden shifts to the Commissioner to show that the claimant may perform

17 other gainful activity. Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). T o support

18 a finding that a claimant is not disabled at step five, the Commissioner must provide evidence

19 demonstrating that other work exists in significant numbers in the national economy that the

20 claimant can do, given his or her RFC, age, education, and work experience. 20 C.F.R.

21 § 416.912(g). If the Commissioner cannot meet this burden, then the claimant is disabled and

22 entitled to benefits. Id.

23                                         THE ALJ DECISION

24         In this case, the ALJ determined at step one of the sequential process that Plaintiff has

25 not engaged in substantial gainful activity since September 15, 2014, the alleged onset date.

26 (AR 33.)

27

28

                                                     4
 1         At step two, the ALJ determined that Plaintiff has the following medically determinable

 2 severe impairments: bilateral knee arthritis, right carpal tunnel and tenderness, cervical

 3 radiculopathy, diabetes, and headaches. (AR 34-35.)

 4         At step three, the ALJ determined that Plaintiff does not have an impairment or

 5 combination of impairments that meets or medically equals the severity of one of the listed

 6 impairments. (AR 35-36.)

 7         The ALJ then found that Plaintiff had the RFC to perform medium work as defined in 20

 8 CFR § 404.1567(c) with the following limitations:

 9         Claimant could frequently climb ramps and stairs, and balance. Claimant could

10         occasionally stoop, kneel, crouch and crawl. Claimant could frequently handle

11         and finger with the right dominant hand. Claimant should avoid all exposure to

12         loud environments and avoid concentrated exposure to irritants, such as

13         pulmonary irritants, fumes, gases, dust and should avoid concentrated exposure

14         to bright lights.

15 (AR 36-40.) In determining the above RFC, the ALJ made a determination that Plaintiff’s

16 subjective symptom allegations were “not entirely consistent” with the medical evidence and

17 other evidence of record. (AR 37.)

18         At step four, the ALJ found that Plaintiff is able to perform his past relevant work as a

19 data entry clerk. (AR 40.)

20         Consequently, the ALJ found that Claimant is not disabled within the meaning of the

21 Social Security Act. (AR 41.)

22                                            DISCUSSION

23         The ALJ decision must be affirmed. The ALJ’s RFC is supported by substantial

24 evidence. The ALJ’s determination that Plaintiff can perform his past relevant work is

25 supported by substantial evidence.

26 ///

27 ///

28 ///

                                                     5
 1 I.      THE ALJ’S RFC IS SUPPORTED BY SUBSTANTIAL EVIDENCE

 2         A.     The ALJ Properly Considered The Medical Evidence

 3         Plaintiff contends that the ALJ improperly discounted the neurological opinion of the

 4 agreed workers’ compensation examiner Dr. Lawrence Richman. The Court disagrees.

 5                1.     Relevant Federal Law

 6         The ALJ’s RFC is not a medical determination but an administrative finding or legal

 7 decision reserved to the Commissioner based on consideration of all the relevant evidence,

 8 including medical evidence, lay witnesses, and subjective symptoms. See SSR 96-5p; 20

 9 C.F.R. § 1527(e). In determining a claimant’s RFC, an ALJ must consider all relevant evidence

10 in the record, including medical records, lay evidence, and the effects of symptoms, including

11 pain reasonably attributable to the medical condition. Robbins, 446 F.3d at 883.

12         In evaluating medical opinions, the case law and regulations distinguish among the

13 opinions of three types of physicians: (1) those who treat the claimant (treating physicians); (2)

14 those who examine but do not treat the claimant (examining physicians); and (3) those who

15 neither examine nor treat the claimant (non-examining, or consulting, physicians). See 20

16 C.F.R. §§ 404.1527, 416.927; see also Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). In

17 general, an ALJ must accord special weight to a treating physician’s opinion because a treating

18 physician “is employed to cure and has a greater opportunity to know and observe the patient

19 as an individual.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation om itted). If

20 a treating source’s opinion on the issues of the nature and severity of a claimant’s impairments

21 is well-supported by medically acceptable clinical and laboratory diagnostic techniques, and is

22 not inconsistent with other substantial evidence in the case record, the ALJ must give it

23 “controlling weight.” 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

24         Where a treating doctor’s opinion is not contradicted by another doctor, it may be

25 rejected only for “clear and convincing” reasons. Lester, 81 F.3d at 830. However, if the

26 treating physician’s opinion is contradicted by another doctor, such as an examining physician,

27 the ALJ may reject the treating physician’s opinion by providing specific, legitimate reasons,

28 supported by substantial evidence in the record. Lester, 81 F.3d at 830-31; see also Orn, 495

                                                    6
 1 F.3d at 632; Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). W here a treating

 2 physician's opinion is contradicted by an examining professional’s opinion, the Commissioner

 3 may resolve the conflict by relying on the examining physician’s opinion if the examining

 4 physician’s opinion is supported by different, independent clinical findings. See Andrews v.

 5 Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); Orn, 495 F.3d at 632. Sim ilarly, to reject an

 6 uncontradicted opinion of an examining physician, an ALJ must provide clear and convincing

 7 reasons. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). If an examining physician’s

 8 opinion is contradicted by another physician’s opinion, an ALJ must provide specific and

 9 legitimate reasons to reject it. Id. However, “[t]he opinion of a non-examining physician cannot

10 by itself constitute substantial evidence that justifies the rejection of the opinion of either an

11 examining physician or a treating physician”; such an opinion may serve as substantial

12 evidence only when it is consistent with and supported by other independent evidence in the

13 record. Lester, 81 F.3d at 830-31; Morgan, 169 F.3d at 600.

14                2.      Analysis
15         Plaintiff alleges he is unable to work due to headaches, neck pain, and right hand
16 limitations. (AR 36.) He testified he has carpal tunnel syndrome in his right hand. (AR 36.)

17 The ALJ did find that Plaintiff has the medically severe impairments of bilateral knee arthritis,

18 right carpal tunnel syndrome and tenderness, cervical radiculopathy, diabetes, and headaches.

19 (AR 34.) Notwithstanding these impairments, the ALJ assessed Plaintiff with a medium work

20 RFC with restrictions, including that he can only “frequently handle and finger with the right

21 dominant hand.” (AR 36.) The ALJ’s medium work RFC is supported by the opinions of State

22 agency reviewing physicians and by consulting examiner Dr. Babak Tashakkor. (AR 39.) The

23 ALJ also noted that there were few headache complaints after July 2015, as Plaintiff’s

24 headaches were controlled with Tylenol. (AR 36, 37, 108.)

25         Plaintiff contends that the ALJ erred in rejecting limitations opined by workers’
26 compensation Agreed Medical Examiner Dr. Lawrence Richman in May 2015. (AR 40.) Dr.

27 Richman would preclude lifting more than 20 pounds, repetitive flexion, extension and rotation

28 of the head and neck, and fine fingering with the right hand. (AR 40.) Dr. Richman’s light work

                                                      7
 1 20 pound lifting restriction is inconsistent with the medium work RFCs of other physicians noted

 2 above. The contradictory opinions of other physicians provide a specific, legitimate reason for

 3 rejecting a physician’s opinion. Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). As

 4 Plaintiff concedes, any lifting restriction issue is moot because the ALJ found that Plaintiff could

 5 perform past relevant light work. (JS 8:3-5, AR 40.)

 6         The ALJ rejected Dr. Richman’s restriction of no repetitive reflexion, extension, and

 7 rotation of the head and neck because the medical record documents only “minor findings” as

 8 to Plaintiff’s neck. (AR 38.) Plaintiff contends that the ALJ failed to give specific, legitimate

 9 reasons for rejecting Dr. Richman’s neck restriction, but quite to the contrary the ALJ provided

10 numerous reasons. The ALJ found that in July 2015 treatment records did not indicate any

11 abnormal findings except edema in the extremities. (AR 38, 1104.) In September 2015, a

12 physical examination noted normal findings in the head, lumbar spine, cervical spine, and

13 extremities, with normal range of motion. (AR 38, 1133-1135.) In November 2017, a physical

14 examination was normal. (AR 38, 1199.) Plaintiff did not address these findings in the Joint

15 Statement.

16         Additionally, the ALJ also found that diagnostic imaging and physical exams showed

17 only minimal findings regarding Plaintiff’s spine. (AR 37.) In April 2014, a cervical spine MRI

18 revealed a central annular tear at C6 to C7 with unconvertebral facet hyperthrophy, and severe

19 narrowing of the right neural foremen at C6 to C7. (AR 37.) Plaintiff disputes that these MRI

20 results are “minimal findings,” but State agency physicians found no evidence of severe

21 limitations in Plaintiff’s back or neck. (AR 39-40, 102, 108, 118, 123.) T hey also found that,

22 despite complaints of diffuse musculoskeletal pain in back, neck, and knees, exams of these

23 areas were consistently normal. (AR 39-40, 102, 108, 118, 123.) They found Plaintiff’s back

24 unremarkable. (AR 105, 121.) An ALJ may reject a physician’s opinion that is contrary to the

25 medical evidence of record. Batson v. Commissioner of Soc. Sec. Adm., 359 F.3d 1190, 1195

26 (9th Cir. 2004) (physician’s opinion may be rejected when “unsupported by the record as a

27 whole”); Thomas, 278 F.3d at 987 (physician’s opinion may be rejected when inconsistent with

28 “other evidence of record”).

                                                     8
 1         The ALJ also rejected Dr. Richman’s preclusion of using his right hand for fingering.

 2 (AR 40.) In July 2014, neurologist Dr. Sehati indicated Plaintiff was at his neurological baseline

 3 with no further follow-up necessary. (AR 37, 687.) By December 2014, Plaintiff’s peripheral

 4 neuropathy was described as stable. (AR 38.) Although there was evidence of right hand

 5 weakness in 2016 and 2017, Plaintiff reported that over-the-counter medications helped. (AR

 6 38.) In May 2017, the diagnosis was stable right hand weakness. (AR 38.) Plaintiff was

 7 treated conservatively. (AR 38, 39.) The State agency physicians opined that Plaintiff could

 8 frequently handle and finger with the right hand. (AR 39, 133, 137.) Dr. Tashakkor found that

 9 there was good range of motion and mild tenderness in the right hand. (AR 39, 1135.) Again,

10 an ALJ may reject a physician’s opinion that is contradicted by the opinions of other physicians.

11 Tonapetyan, 242 F.3d at 1149.

12         The ALJ also found that Plaintiff’s admitted daily activities undermine Dr. Richman’s

13 RFC. Plaintiff reported that he could manage his personal care, prepare simple meals, perform

14 light cleaning, wash laundry, drive, shop in stores, and manage his personal finances. (AR 38.)

15 He can carry grocery bags. (AR 36.) An ALJ may reject a physician’s opinion that is

16 contradicted by the claimant’s own admitted or observed abilities. Bayliss, 427 F.3d at 1216.

17         Plaintiff disagrees with the ALJ’s evaluation of the evidence, but it is the ALJ’s

18 responsibility to resolve conflicts in the medical evidence and ambiguities in the record.

19 Andrews, 53 F.3d at 1039. W here the ALJ’s interpretation of the record is reasonable, as it is

20 here, it should not be second-guessed. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

21 2001); Thomas, 278 F.3d at 954 (“Where the evidence is susceptible to more than rational

22 interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion m ust be

23 upheld.”).

24         The ALJ rejected Dr. Richman’s opinion for specific, legitimate reasons supported by

25 substantial evidence.

26 ///

27 ///

28 ///

                                                     9
 1         B.     The ALJ Properly Discounted Plaintiff’s
                  Subjective Symptom Allegations
 2
           Plaintiff contends that the ALJ improperly discounted Plaintiff’s subjective symptom
 3
     allegations. The Court disagrees.
 4
                  1.     Relevant Federal Law
 5
           The test for deciding whether to accept a claimant’s subjective symptom testimony turns
 6
     on whether the claimant produces medical evidence of an impairment that reasonably could be
 7
     expected to produce the pain or other symptoms alleged. Bunnell v. Sullivan, 947 F.2d 341,
 8
     346 (9th Cir. 1991); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998); Sm olen, 80
 9
     F.3d at 1281-82 esp. n.2. The Commissioner may not discredit a claimant’s testimony on the
10
     severity of symptoms merely because they are unsupported by objective medical evidence.
11
     Reddick, 157 F.3d at 722; Bunnell, 947 F.2d at 343, 345. If the ALJ finds the claimant’s pain
12
     testimony not credible, the ALJ “must specifically make findings which support this conclusion.”
13
     Bunnell, 947 F.2d at 345. The ALJ must set forth “findings sufficiently specific to permit the
14
     court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony.” Thomas, 278
15
     F.3d at 958; see also Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Bunnell, 947
16
     F.2d at 345-46. Unless there is evidence of malingering, the ALJ can reject the claimant’s
17
     testimony about the severity of a claimant’s symptoms only by offering “specific, clear and
18
     convincing reasons for doing so.” Smolen, 80 F.3d at 1283-84; see also Reddick, 157 F.3d at
19
     722. The ALJ must identify what testimony is not credible and what evidence discredits the
20
     testimony. Reddick, 157 F.3d at 722; Smolen, 80 F.3d at 1284.
21
                  2.     Analysis
22
           In determining Plaintiff’s RFC, the ALJ found that Plaintiff’s medically determinable
23
     impairments reasonably could be expected to cause his alleged symptoms. (AR 37.) The ALJ,
24
     however, also found that Plaintiff’s statements regarding the intensity, persistence and limiting
25
     effects of his symptoms are “not entirely consistent” with the medical evidence and other
26
     evidence of record. (AR 37, 39.) Because there was no finding of malingering, the ALJ was
27
     required to provide clear and convincing reasons supported by substantial evidence for
28

                                                     10
 1 discounting Plaintiff’s subjective symptom allegations. Smolen, 80 F.3d at 1283-84;

 2 Tommasetti v. Astrue, 533 F.3d at 1035, 1039-40 (9th Cir. 2 008). The ALJ did so.

 3         First, the ALJ found that Plaintiff’s subjective symptom allegations are inconsistent with

 4 the objective medical evidence. (AR 37.) An ALJ is permitted to consider whether there is a

 5 lack of medical evidence to corroborate a claimant’s alleged symptoms so long as it is not the

 6 only reason for discounting a claimant’s subjective symptom allegations. Burch v. Barnhart,

 7 400 F.3d 676, 680-81 (9th Cir. 2005). As already noted, diagnostic imaging and physical

 8 exams showed only minimal findings regarding Plaintiff’s spine. (AR 37.) State agency

 9 physicians found that, notwithstanding Plaintiff’s complaints of diffuse musculoskeletal pain in

10 the back, neck and knees, exams in these areas were consistently normal. (AR 39-40, 102,

11 108, 118, 123.) Physical exams in September 2015 and November 2017 revealed normal

12 findings and no significant functional limitations regarding Plaintiff’s neck. (AR 38, 1133-1135.)

13 There were but minimal findings regarding Plaintiff’s knees. (AR 37.) There were no headache

14 complaints after July 2015. (AR 37.) An EMG and NCS revealed mild to moderate carpal

15 tunnel entrapment. (AR 39.) Dr. Tashakkor found that Plaintiff was mildly/occasionally limited

16 in fine motor skills and manipulations with the right hand. (AR 39.) Dr. Tashakkor and State

17 agency reviewing physicians all assessed Plaintiff with a reduced range medium work RFC.

18         Second, the ALJ found that Plaintiff’s subjective symptom allegations were undermined

19 because he received conservative treatment consisting of medication and physical therapy.

20 (AR 39.) An ALJ may consider conservative treatment in evaluating subjective symptom

21 allegations. Tommasetti, 533 F.3d at 1039. Impairments that can be controlled with

22 medication are not disabling. Warre v. Comm’r of Soc. Sec. Adm., 439 F.3d 1001, 1006 (9th

23 Cir. 2006). Here, the ALJ reported that Plaintiff’s knee impairment improved with conservative

24 treatment consisting of Tylenol and a brace. (AR 37.) Plaintiff’s carpal tunnel syndrome was

25 treated conservatively, with over-the-counter medications. (AR 38.) Tylenol was used to

26 control his headaches. (AR 36, 108.) The ALJ found that Plaintiff did not receive a level of

27 treatment consistent with disability. (AR 39.)

28

                                                    11
 1         Third, the ALJ found that Plaintiff’s impairments do not significantly interfere with his

 2 activities of daily living. (AR 38.) Daily activities inconsistent with disability are a legitimate

 3 consideration in evaluating a claimant’s subjective symptom allegations. Bunnell, 947 F.2d at

 4 345-46. The ALJ found that Plaintiff did not receive a level of treatment consistent with

 5 disability. (AR 39.) Plaintiff can manage his personal care, prepare simple meals, perform light

 6 cleaning, wash laundry, drive, shop in stores and manage personal finances. (AR 38.) He also

 7 can carry grocery bags. (AR 36.) Plaintiff contends that these activities do not mean he can

 8 work a full-time job but the inconsistent daily activities prove that his alleged symptoms are not

 9 as severe as alleged. See Valentine v. Comm’r, 574 F.3d 685, 694 (9th Cir. 2009).

10         Plaintiff disagrees with the ALJ’s evaluation of the evidence, but it is the ALJ’s

11 responsibility to resolve conflicts in the medical evidence and ambiguities in the record.

12 Andrews, 53 F.3d at 1039. W here the ALJ’s interpretation of the record is reasonable, as it is

13 here, it should not be second-guessed. Rollins, 261 F.3d at 857; Thomas, 278 F.3d at 954

14 (“Where the evidence is susceptible to more than rational interpretation, one of which supports

15 the ALJ’s decision, the ALJ’s conclusion must be upheld.”).

16         The ALJ discounted Plaintiff’s subjective symptom allegations for clear and convincing

17 reasons supported by substantial evidence.

18                                                   ***

19         The ALJ’s RFC is supported by substantial evidence.

20 II.     THE ALJ’S DETERMINATION THAT PLAINTIFF CAN PERFORM
           HIS PAST RELEVANT WORK IS SUPPORTED BY
21         SUBSTANTIAL EVIDENCE

22       At the fourth step of the sequential evaluation, the ALJ determined that Plaintiff could

23 perform his past relevant work as a data entry clerk (DOT 239.567-010). (AR 40-41.) This job

24 is characterized as light exertional with frequent handling and fingering consistent with

25 Plaintiff’s RFC. The ALJ explained that the data entry job is allowed because Plaintiff retains

26 the ability to do medium work and any additional limitations assessed by the ALJ do not

27 preclude him from performing this past relevant work. (AR 40-41.)

28

                                                      12
 1         Plaintiff contends that the VE erred in citing DOT 239.567-010 for the data entry clerk

 2 job. That DOT code is for Office Helper. Plaintiff argues that the correct DOT classification for

 3 a data entry clerk should be DOT 203.582-054, which is sedentary with frequent handling but

 4 constant fingering.

 5         Plaintiff, however, ignores that his employer returned him to light duty/work, post-injury.

 6 (AR 59, 67.) As Plaintiff states, he was able to take 2-3 extra breaks a day whenever he

 7 wanted because he was on light duty. (AR 59). He did not even let the supervisor know. (AR

 8 68.) The VE appears to have chosen the light duty DOT classification closest to the job as

 9 Plaintiff’s employer permitted him to perform it. (AR 80-82.) Plaintiff acknowledges the extra

10 breaks but not how those breaks affect the choice of DOT classification. Plaintiff’s contention

11 that the VE made a mistake in designating the DOT code is not substantiated.

12         Even if the VE made a mistake, it was harmless. Stout v. Commissioner, 454 F.3d

13 1050, 1055 (9th Cir. 2006) (error is harmless if inconsequential to the outcome). The VE

14 testified that Plaintiff could perform work that was not fast paced and did not require constant

15 use of the hands. (AR 81-82.) Plaintiff was able to perform the data entry job and claimed he

16 had no problems performing the computer work except he felt tired sometimes. (AR 67.)

17 Plaintiff did not leave the job because of his impairments but because his contract was over.

18 (AR 61.) Thus, the VE testified that Plaintiff could perform the work despite the DOT

19 description. (AR 67, 82.) A VE’s recognized expertise provided the necessary foundation for

20 his or her testimony. Bayliss, 427 F3d at 1218.

21         Plaintiff bears the burden to prove that he cannot perform past work as either actually

22 performed or generally performed in the national economy. Carmickle v. Comm’r of Soc. Sec.

23 Admin., 533 F. 3d 1155, 1166 (9th Cir. 2008). Plaintif f failed to show he cannot perform the job

24 as a data entry clerk as generally or actually performed. (AR 40-41.)

25 ///

26 ///

27 ///

28 ///

                                                    13
 1          The ALJ’s fourth step determination that Plaintiff can perform his past relevant work as a
                                                                                              1
 2 data entry clerk as actually and generally performed is supported by substantial evidence.

 3                                                 ***

 4          The ALJ’s nondisability determination is supported by substantial evidence and free of

 5 legal error.

 6                                               ORDER

 7          IT IS HEREBY ORDERED that Judgment be entered affirming the decision of the

 8 Commissioner of Social Security and dismissing this case with prejudice.

 9

10 DATED: April 6, 2020                                     /s/ John E. McDermott
                                                           JOHN E. MCDERMOTT
11                                                  UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22      1
            The ALJ found that Plaintiff’s prior work as a data entry clerk met the recency, durational,
23   and earnings requirements to be considered past relevant work. (AR 40.) Plaintiff argues that
     his light duty job as a data entry clerk is properly characterized as an unsuccessful work attempt.
24   Plaintiff, however, does not meet the requirements for an unsuccessful work attempt. See 20
     C.F.R. § 404.1574 (a)(1) and (c). The regulations require work for a period of six months or less
25   and that a claimant’s impairment forced the claimant to stop working. Id. Plaintiff worked as a
26   data entry clerk for six months from April to September 2014 (AR 40, 59-60) but did not leave the
     job because of his impairments or because he could not perform the job. He lost the data entry
27   clerk job because his contract was over. (AR 61, 67.) There is no reason to believe he could not
     have continued in the position.
28

                                                    14
